Citation Nr: 0725922	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for residuals of a 
stroke.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1976, and from August 1980 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005, rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, Regional Office (RO) that, in pertinent part, 
denied the claims of entitlement to service connection for 
residuals of a low back injury, entitlement to service 
connection for sleep apnea, entitlement to service connection 
for residuals of a stroke, entitlement to service connection 
for hypertension, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  

In June 2007, the veteran appeared at the RO for a Board 
Video Conference hearing conducted by the undersigned 
Veterans Law Judge situated in Washington, D.C.  The 
transcript of that hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  A chronic low back disability was not diagnosed in 
service; degenerative disc disease of the lumbar spine not 
manifest to a compensable degree within one year of service 
discharge; and the current low back disability did not result 
from disease or injury of service origin.

2.  Sleep apnea was not shown in service, nor did it result 
from disease or injury of service origin.

3.  A stroke was not shown in service, and any current 
residuals of a stroke are unrelated to service or a disease 
or injury of service origin.

4.  Hypertension was not diagnosed in service or shown to be 
manifest to a compensable degree within one year of service 
discharge, and did not result from disease or injury of 
service origin.

5.  The veteran's service-connected disabilities consist of 
bilateral hearing loss, evaluated as 0 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and residuals of 
right eye surgery, evaluated as 0 percent disabling.  They 
are his only service-connected disabilities.  

6.  The veteran's service-connected disabilities are not of 
sufficient severity to preclude him from engaging in all 
types of substantially gainful employment, consistent with 
his education and employment background.  

7.  There is no evidence of exceptional or unusual 
circumstances that would render impractical the schedule for 
rating disabilities or that would demonstrate that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, may not be presumed to be of service onset, and 
is not related to any inservice disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112(a)(4), 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2006).

2.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 3.303 (2006).

3.  Residuals of a stroke were not incurred in or aggravated 
by service, may not be presumed to be of service onset, and 
are not related to any inservice disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112(a)(4), 1113, 1131, 1137, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to be of service onset, and is 
not related to any inservice disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a)(4), 1113, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

5.  The criteria for a total rating on the basis of 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341(a), 
and Part 4, § 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in September 2004, and 
March 2006.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that one of the foregoing notices came after the 
initial adjudication, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the appellant 
because the veteran's claim was subsequently readjudicated by 
the RO (see the May 2006 supplemental statement of the case), 
and because he had a meaningful opportunity to participate 
effectively in the processing of the claim.  That is, he had 
the opportunity to submit additional argument and evidence.  
See, for example, the transcript of the June 2007 Board 
hearing.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities in question, and afforded the veteran the 
opportunity to give testimony before the Board.  
During the course of the June 2007 Board hearing the veteran 
testified that, according to his wife, because the veteran 
and his son have similar names, some of his service medical 
records pertaining to injuries he sustained to his back 
during service were mistakenly placed in his son's claims 
file.  The veteran did not indicate why his wife was led to 
believe this erroneous filing may have occurred, nor was the 
veteran able to provide his son's claims file number.  
Further, he has not provided any follow-up information 
regarding that allegation since the hearing.  The veteran and 
his representative also indicated at the hearing that they 
would attempt to obtain post-service medical records from one 
of the veteran's physicians, indicating that hypertension was 
diagnosed within the first post-service year.  Although the 
veteran was encouraged to submit such a document, neither he 
nor his representative have done so, nor have they given any 
indication that any such evidence is forthcoming.  

The Board finds no basis to delay a decision on this matter 
based upon the veteran's unsupported allegation that evidence 
may be in another veteran's claims file or that supportive 
evidence may materialize at some undefined point in the 
future.  "The duty to assist is not always a one-way street. 
If an appellant wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Essentially, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  VA does not have the resources, and 
is under no duty to perform a fishing expedition for putative 
evidence based upon unsupported allegations.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Principles of Service Connection 

In order to establish service connection, the facts, as shown 
by the evidence, must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Residuals of a Low Back Injury

The veteran contends that his current low back disability is 
related to service, and specifically to two separate back 
injuries that he sustained from falls while washing aircraft.  
The veteran's service medical records do show the veteran's 
treatment for an injury to his back in August 1975 following 
an accident in which the veteran was struck by a car.  
Pertinent assessment at that time was bruises and contusions 
to the back.  Service medical records do not reflect 
treatment for any injuries sustained while working on 
aircraft.

The initial post-service documentation of a back disorder is 
in the report of an August 1990 private outpatient treatment 
notation in which the veteran was noted to have had a history 
of degenerative back problems.  In a January 1995 private 
outpatient treatment record, the veteran was noted to have 
fallen and hit his back resulting in pain at "about the T-10 
area."  The veteran was noted to have had trouble with his 
low back, but that was not a problem at the time.  

In March 2005, the veteran was provided a VA spine 
examination for the purpose of obtaining an opinion as to 
whether he has a current back disability that is related to a 
disease or injury of service origin.  In the report of the VA 
examination, the veteran's reported a history of having 
sustained two injuries to his low back region during his 
period of service; one from being struck in the mid to lower 
back in the mid 1970's, and the other from a fall in the late 
1970's when he sustained an injury to the lumbar region.  
Following the examination which included a review of the 
veteran's claims file, the VA physician's diagnostic 
impression was that the veteran's low back pain was felt to 
be degenerative disc disease of the lumbar spine.  It was the 
examiner's medical opinion that the veteran's current back-
related problems are the result of osteoarthritis and 
degenerative disc disease due to the aging process as well as 
his post-service occupational history as an auto mechanic.  
The examiner noted that he did not see significant back 
complaints during the veteran's military tour of duty which 
would link the veteran's present complaints to his active 
service.  

Given that there is evidence of a back injury during service, 
the question is whether the evidence is at least in equipoise 
as to the question of whether the veteran's current back 
disability is related to an incident of service.  

The veteran believes that his current back disability is 
directly the result of injuries to his back in service.  With 
respect to any medical conjectures that could be made on his 
part, however, the veteran has not been shown to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay opinions 
regarding diagnosis and etiology, particularly in the absence 
of any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  

There are no opinions supportive of the veteran's claim from 
anyone with the medical background required to provide such 
an opinion.  On the other hand, the medical evidence against 
the veteran's claim consists of the report of the March 2005 
VA spine examination that was conducted for the specific 
purpose of making a determination as to etiology of any back 
disability found.  Based upon a review of the veteran's 
claims file, including service medical records and an 
interview of the veteran, the examiner unequivocally 
concluded that the veteran's back disability was not 
associated with military service, but was instead associated 
with the aging process.  Taken in conjunction with an 
overview of the claims folder which demonstrates the paucity 
of evidence of back complaints between 1985 and 1990, the 
evidence against the veteran's claim becomes overwhelming.  
The medical evidence as a whole demonstrates that there was 
no objective evidence of a back disability until over 5 years 
after service.  The preponderance of the evidence stands 
against the proposition that the veteran's current low back 
disability is a residual of an back injury in service; there 
is no doubt to be resolved; and service connection for 
residuals of a back injury is not warranted.

Sleep Apnea and Residuals of a Stroke 

The veteran contends that the stroke that he sustained in 
2003, and his current sleep apnea are related to service, and 
specifically an incident during service when an aircraft that 
he was aboard underwent sudden cabin decompression resulting 
in his being grounded for two weeks.  The veteran's service 
medical records do not show a diagnosis of sleep apnea or 
stroke.  They do document an incident in July 1975 in which 
an aircraft on which the veteran was a crewmember failed to 
pressurize, necessitating the crew to use oxygen masks.  
Following complaints from the veteran of numbness and 
tingling of extremities, and soreness of the neck, the 
veteran underwent medical examination.  The report of that 
examination noted that the veteran was observed for one hour 
without the recurrence of symptoms.  The examiner's 
impression was a "hyperventilation episode; simple, 
resolved, no sequelae."  There were no symptoms suggestive 
of decompression symptoms.  The veteran was precluded from 
flying for 12 hours.  He was seen the next day for a repeat 
check resulting in the same impression as the day prior.  

The initial post-service documentation of a stroke and sleep 
apnea was in October 2003 when a right carotid stenosis was 
diagnosed, for which a right carotic endarterectomy was 
performed.  Subsequent investigation lead to a diagnosis of 
obstructive sleep apnea. 

In April 2006, the veteran was provided a VA neurological 
examination for the purpose of obtaining an opinion as to 
whether the veteran's 2003 stroke and his sleep apnea are 
related to a disease or injury of service origin.  In the 
report of the VA examination, the 1975 aircraft cabin 
decompression incident was noted.  Following the examination 
which included a review of the veteran's claims file, the VA 
physician's diagnostic impressions were (1) right cerebral 
infraction in 2003 with residual mild left upper extremity 
and left lower extremity weakness, with the risk factors for 
the stroke including hypertension, hyperlipidemia, cigarette 
smoking, and obstructive sleep apnea; and (2) obstructive 
sleep apnea, diagnosed in 2003 with excellent response to 
treatment with BIPAP.  The VA examiner stated that he was 
unable to relate either of these diagnoses to the 
decompression incident that occurred in 1975.

The veteran believes that his stroke and his sleep apnea 
directly resulted from the 1975 aircraft decompression 
incident in service.  With respect to any medical conjectures 
that could be made on his part, however, the veteran has not 
been shown to possess the medical background required to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Lay opinions regarding diagnosis and etiology, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

There are no opinions supportive of the veteran's claim from 
anyone with the medical background required to provide such 
an opinion.  On the other hand, the medical evidence against 
the veteran's claim consists of the report of the April 2006 
VA neurological examination that was conducted for the 
specific purpose of making a determination as to etiology of 
any stroke or sleep apnea disability found.  Based upon a 
review of the veteran's claims file, including service 
medical records and an interview of the veteran, the examiner 
unequivocally concluded that the veteran's 2003 stroke and 
his current sleep apnea were not associated with the 
decompression incident in service.  Taken in conjunction with 
an overview of the claims folder which demonstrates the 
paucity of evidence of a stroke or sleep apnea between 1985 
and 2003, the evidence against the veteran's claim becomes 
overwhelming.  The medical evidence as a whole demonstrates 
that there was no objective evidence of a stroke or sleep 
apnea until over 18 years after service.  The preponderance 
of the evidence stands against the proposition that the 
veteran's current sleep apnea and his 2003 stroke are related 
to service; there is no doubt to be resolved; and service 
connection for residuals of a stroke and sleep apnea are not 
warranted.

Hypertension

The veteran contends that his current hypertension is related 
to service.  He specifically argues that he had borderline 
hypertension throughout his active service, and that he was 
first diagnosed as having hypertension within one year 
following service in 1986.  The veteran's service medical 
records show no diagnosis of hypertension, borderline or 
otherwise, during service.  The veteran's blood pressure 
readings were taken on several occasions, with only one 
elevated reading shown in August 1979 (148/96).  

Post-service medical records provide the first documentation 
of elevated readings in 1995.  The earliest documented 
assessment of hypertension is in an April 1997 treatment 
note.  

The veteran believes that he has had hypertension since 
service and that his current hypertension was first 
manifested in service.  With respect to any medical 
conjectures that could be made on his part, however, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   Lay opinions regarding diagnosis 
and etiology, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  

There are no opinions supportive of the veteran's claim from 
anyone with the medical background required to provide such 
an opinion.  Based upon an overview of the claims folder 
which demonstrates the paucity of evidence of hypertension 
between 1985 and 1995, the medical evidence as a whole 
demonstrates that there was no objective evidence of 
hypertension until over 10 years after service.  The 
preponderance of the evidence stands against the proposition 
that the veteran's current hypertension is related to 
service; there is no doubt to be resolved; and service 
connection for hypertension is not warranted.

Total Rating

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
if there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
rated 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single bodily system, e. g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
The regulations further provide that the existence or degree 
of non-service-connected disabilities or previous 
unemployability will be disregarded where the aforementioned 
percentages for the service-connected disabilities are met 
and where, in the judgment of the rating agency, the service-
connected disabilities render the veteran unemployable.  Id.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  For a veteran to prevail on 
a total rating claim, the record must reflect some factor 
which takes the claimant's case outside the norm of such 
veteran.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); 38 C.F.R. §§ 4.1, 4.15 (1997).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  In 
determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither an appellant's non-service-connected disabilities nor 
advancing age may be considered.  Van Hoose, 4 Vet. App. at 
363.

Controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  The term "unemployability" 
is synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91, 57 Fed. 
Reg. 2317 (1992); See also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

The veteran's service-connected disabilities consist of 
bilateral hearing loss, evaluated as 0 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and residuals of 
right eye surgery, evaluated as 0 percent disabling.  They 
are his only service-connected disorders.  A total rating on 
the basis of individual unemployability necessarily involves 
a review of the veteran's service-connected disabilities.  

As noted above, the assignment of a total rating requires 
that certain percentage requirements be met.  In this case, 
it is clear that the percentage requirements are not met.  
Referral for extraschedular consideration is, however, 
afforded to those veterans who fail to meet the percentage 
requirements and who are unemployable by reason of service-
connected disabilities.  38 C.F.R. § 3.321(b).  

The evidence as a whole fails to demonstrate that the 
veteran's three service-connected disabilities preclude him 
from engaging in substantially gainful employment.  

It is important to note that the veteran has very serious 
nonservice-connected disabilities of residuals of a stroke, a 
low back disability, and sleep apnea that not only contribute 
to his occupational and social impairment and his inability 
to perform occupational tasks, but appears to be overriding 
factors.  Again, the veteran does not argue otherwise.  

Although the veteran is very likely unemployable, the record 
fails to establish that the veteran's service-connected 
disabilities alone preclude him from substantially gainful 
employment.  On the contrary, it appears that his hearing and 
eye disabilities play a relatively minor role in his 
employment picture when compared with the neurological and 
orthopedic limitations his non service-connected disabilities 
place upon his functional capacity.  

The veteran's service connected disabilities are not of 
sufficient severity to preclude the veteran from engaging in 
all types of substantially gainful employment, consistent 
with his education and employment background.  There is no 
evidence of exceptional or unusual circumstances that would 
render impractical the schedule for rating disabilities or 
that would demonstrate that the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disabilities.  

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither an appellant's non-service-connected disabilities nor 
advancing age may be considered.  Van Hoose, 4 Vet. App. at 
363.  

The record does not demonstrate that the veteran's service-
connected disabilities would render him unable to engage in 
some form of substantially gainful employment.  The record 
fails to show that the veteran, in light of his individual 
circumstances, and without regard to age, is unable to secure 
and follow a substantially gainful occupation as a result of 
his service-connected disabilities.  Referral of the 
veteran's claim to the appropriate first-line officials for 
consideration of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) is therefore unnecessary.  The 
preponderance of the evidence is against the assignment of a 
TDIU due to service-connected disabilities.  


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for residuals of a stroke 
is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


